Citation Nr: 0813798	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  97-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
acoustic neuroma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of inguinal hernia repair.

5.  Entitlement to a rating in excess of 10 percent for 
rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, mother, and daughter


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992.

This matter is before the Board of Veterans' Appeals on 
appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The veteran has submitted additional evidence directly to the 
Board, accompanied by a waiver of having initial review of 
the evidence by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

The veteran provided testimony at a hearing before a Veterans 
Law Judge in October 2004.  He subsequently provided 
testimony before an Acting Veterans Law Judge in February 
2007.  Transcripts of both hearings have been associated with 
the VA claims folder.

Under VA regulations, a claimant is entitled to have final 
determination of his or her claim made by the Board member 
who conducted a hearing.  38 C.F.R. 
§ 20.707.  In this case, as noted above, the veteran had two 
such hearings conducted by different individuals.  

In February 2005, the Board remanded the veteran's appeal for 
further development, to include obtaining additional medical 
records, as well as a clarifying opinion from a Dr. M.G., and 
to accord new examinations to evaluate the severity of the 
service-connected hernia as well as the rhinitis and 
sinusitis.  As a preliminary matter, the Board finds that 
these remand directives have been satisfied.  Thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  

Despite the foregoing, for the reasons addressed in the 
REMAND portion of the decision below, the Board finds that 
additional development is required regarding the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  Accordingly, this issue will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if additional information is 
required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against the 
veteran's claims of service connection for residuals of 
acoustic neuroma and hearing loss.

3.  The veteran's service-connected inguinal hernia residuals 
are not manifested by a small, post-operative recurrent 
hernia that is not well supportable by a truss or that is not 
readily reducible.

4.  The veteran's service-connected rhinitis and sinusitis is 
not manifested by moderate crusting and ozena and atrophic 
changes; severe chronic sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulent discharge; 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; nor polyps.

CONCLUSIONS OF LAW

1.  Service connection is not warranted for acoustic neuroma.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.385 (2007).

3.  The criteria for a rating in excess of 10 percent for 
residuals of inguinal hernia repair are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 
7338 (2007).

4.  The criteria for a rating in excess of 10 percent for 
rhinitis and sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6512 (2007); 
38 C.F.R. § 4.97, Diagnostic Code 6501-6512 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claim by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification 
letters in February 2002, February 2003, March 2005, and May 
2006 with subsequent readjudication by Supplemental 
Statements of the Case (SSOCs) beginning in June 2004.  Taken 
together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the May 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), regarding the information that 
must be provided to a claimant in the context of an increased 
rating claim.  Specifically, the Court held that section § 
5103(a) requires: (1) at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay 

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1) and 
(3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the February 1997 Statement of the Case, as well 
as the SSOCs promulgated in December 1999 and October 2006.  
More importantly, the veteran has actively participated in 
the processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested, to include records from the Social 
Security Administration (SSA).  Further, he has had the 
opportunity to present evidence and argument in support of 
this claim, to include at the October 2004 and February 2007 
Board hearings.  Moreover, he was accorded VA medical 
examinations regarding this case in May 1995, July 1997, 
January 2003, and August 2006.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for residuals of 
acoustic neuroma and hearing loss.

The Board observes that there is no indication in the service 
medical records that the veteran was diagnosed with either 
disability during active service, to include on his March 
1992 separation examination.  In pertinent part, audiological 
evaluation conducted as part of this examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
5
10
10
10
0
LEFT
0
0
5
10
0
0

In addition, he was not diagnosed with either condition on VA 
medical examinations conducted in May 1995.  For example, a 
VA audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
10
15
10
11
LEFT
10
10
10
15
5
10

Speech recognition scores were 100 percent for both ears.

The first competent medical evidence of the claimed 
disabilities appears to be records dated in November 1995.  
In pertinent part, these records reflect that a right 
acoustic neuroma was found on a surveillance CT scan for 
sinus problems.  Additional records from that same month 
indicate that he developed right ear hearing loss as a result 
of the acoustic neuroma, and that he had surgery for the 
neuroma in December 1995.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran contends that his acoustic neuroma developed as a 
result of chemical exposure during active service.  His 
service medical records, including records dated in November 
1991 and his March 1992 Report of Medical History, reflect 
findings of hypersensitivity to polyurethane zinc chromate.  
Nevertheless, no competent medical evidence is of record 
which supports his contention that the acoustic neuroma 
developed as a result of this exposure.  In fact, there is 
competent medical evidence against such a finding.  

In pertinent part, the record reflects the veteran underwent 
an evaluation by Dr. M.B.  for sensitivity to zinc chromate 
at the Emory Clinic in September 1997.  Following evaluation 
of the veteran, Dr. M.B. stated that "the literature does not 
describe an association of chromates with brain malignancies 
or central nervous system demyelination in humans."  Dr. M.B. 
went on to note that he planned to conduct a literature 
search to address the possible association of zinc chromate 
and brain cancer, and central nervous system demyelination.  
However, as the results of this research were not included in 
the records assembled for the Board's review in February 
2005, the case was remanded to obtain a clarifying opinion 
from Dr. M.B.  Thereafter, Dr. M.B. reported in a May 2006 
statement that he was unable to establish any definite 
association between an exposure to zinc chromate and the 
development of an acoustic neuroma.  

In addition to the findings of Dr. M.B., an August 2006 VA 
medical examiner concluded, after evaluation of the veteran 
and review of his claims folder, that no specific 
environmental agents had been identified which caused the 
development of acoustic neuroma.  Therefore, the examiner 
opined that the exposure to polyurethane and zinc chromate 
during service was not related to the veteran's diagnosis of 
acoustic neuroma.

No competent medical opinion is of record which either 
refutes the findings of Dr. M.B. and the August 2006 VA 
examiner, or which otherwise supports the veteran's 
contentions as to this claim.

In view of the foregoing, the Board concludes that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's acoustic neuroma is causally 
related to active service, to include as due to his exposure 
to zinc chromate therein.

Turning to the hearing loss claim, the Board notes, as an 
initial matter, that it is not even clear whether the veteran 
has a hearing loss disability as defined by VA regulations.  
As detailed above, neither his March 1992 separation 
examination or his May 1995 VA audiological examination 
showed a hearing loss disability of either ear as defined by 
38 C.F.R. § 3.385, nor evidence of hearing loss pursuant to 
Hensley, supra.  Granted, subsequent records do note right 
ear hearing loss, but it does not appear that he has 
audiometric results that show a disability as defined by VA 
regulation.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

More importantly, even if the record confirmed the veteran 
had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, his claim would still be denied.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  As already 
noted, the medical evidence reflects that the veteran's 
complaints of right ear hearing loss are a residual of his 
acoustic neuroma.  Under the law, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  However, for the reasons detailed above, the Board 
has determined that service connection is not warranted for 
the acoustic neuroma.  Nothing in the law permits the 
establishment of service connection for a disability that 
developed secondary to a nonservice-connected disability.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims of service 
connection for both acoustic neuroma and hearing loss.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Hernia

Legal Criteria.  The veteran's service-connected residuals of 
inguinal hernia repair are evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this 
Code a small, reducible hernia, or a hernia without true 
hernia protrusion, is rated as noncompensable as is a hernia 
that is preoperative and remediable.  A 10 percent schedular 
rating is appropriate for a recurrent post-operative hernia 
that is readily reducible and well supported by a truss or 
belt.  A small, post-operative recurrent hernia or an 
unoperated irremediable hernia that is not well supportable 
by a truss or that is not readily reducible warrants a 30 
percent schedular rating.  A large post-operative recurrent 
hernia that is considered inoperable, which is not well 
supported under ordinary conditions and is not readily 
reducible warrants a 60 percent rating.


Analysis.  In the instant case, the Board finds that there 
are no distinctive period(s) where the severity of the 
veteran's service-connected inguinal hernia residuals met or 
nearly approximated the criteria for a rating in excess of 10 
percent under Diagnostic Code 7338.

The Board acknowledges that the veteran has complained of 
recurrent pain at the sites of his hernia repair, 
particularly with certain activities such as lifting.  
However, even with these complaints, the competent medical 
evidence does not reflect that this post-operative hernia is 
not well supportable by a truss or that is not readily 
reducible.  In fact, the May 1995 VA general medical 
examination found that, in general, the veteran did not have 
evidence of hernias on physical examination.  The subsequent 
July 1997 VA examination also acknowledged bilateral inguinal 
pain, with positive clinical findings of recurrent small 
right inguinal hernia.  However, it was specifically stated 
on this examination that the hernia was reducible.  The 
January 2003 VA medical examination found, in pertinent part, 
that there was no recurrence of the right side of the 
inguinal hernia; he had no right inguinal hernia.  Similarly, 
the August 2006 VA examination showed no clinical evidence of 
inguinal hernia to inspection and palpation.  Moreover, the 
examiner specifically stated that the condition was not 
disabling.  

In view of the foregoing, the Board finds that review of the 
competent medical evidence reflects that the veteran's 
complaints of recurrent inguinal hernia pain is adequately 
reflected by the current 10 percent rating, and that he does 
not meet or nearly approximate the criteria for a higher 
rating under Diagnostic Code 7338.

B.  Rhinitis and Sinusitis

Legal Criteria.  During the course of this appeal, the rating 
criteria for the evaluation of respiratory system were 
modified, effective from October 7, 1996.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  In this case, the Board will consider 
whether a rating in excess of 10 percent is warranted under 
either the "old" or the "new" criteria.

Under the previous criteria for rhinitis, listed at 
Diagnostic Code 6501, a 10 percent evaluation was warranted 
when there was definite atrophy of intranasal spaces and 
moderate secretion.  A 30 percent rating was warranted when 
the evidence demonstrated moderate crusting and ozena and 
atrophic changes.  A maximum 50 percent disability rating is 
warranted when the evidence indicates massive crusting and 
marked ozena, with anosmia.  38 C.F.R. § 4.97 (1996).

After October 7, 1996, allergic or vasomotor rhinitis is 
rated under Diagnostic Code 6522, which provides for a 10 
percent rating where the condition is without polyps, but 
there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A maximum 30 percent rating is warranted where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97 (2007).

Prior to October 7, 1996, Diagnostic Code 6512 provided a 
zero percent (non-compensable) rating for chronic maxillary 
sinusitis with only X-ray manifestations and mild symptoms.  
A 10 percent evaluation was assigned for moderate chronic 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  An evaluation of 30 percent was 
assigned for severe chronic sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulent discharge.  
Finally, the maximum evaluation of 50 percent was assigned 
for chronic sinusitis with either chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97 (1996).

Under the current General Rating Formula for Sinusitis 
(Diagnostic Codes 6510 through 6514), sinusitis detected by 
x-ray only, warrants a noncompensable (zero percent) rating.  
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 10 percent rating.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 30 percent rating.  
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97 (2007).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
sinusitis and rhinitis.

The Board finds, based on a thorough review of the competent 
medical evidence, that the service-connected disability is 
most commensurate to a 10 percent evaluation under Diagnostic 
Code 6512, both prior to and since October 7, 1996.  As noted 
above, the "old" version of this Code provided that such a 
rating was warranted for moderate chronic sinusitis with 
discharge or crusting or scabbing and infrequent headaches.  
Similarly, the current version of this Code assigns such an 
evaluation with evidence of at least several non-
incapacitating episodes/year characterized by headaches, 
pain, and purulent discharge or crusting.  Further, as 
detailed below, the record does not reflect that the veteran 
meets or nearly approximates the criteria for a rating in 
excess of 10 percent under the "old" or "new" criteria.

With respect to the "old" criteria in effect prior to 
October 7, 1996, the Board finds that the competent medical 
evidence does not demonstrate moderate crusting and ozena and 
atrophic changes; nor severe chronic sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting purulent 
discharge.  For example, the May 1995 VA general medical 
examination revealed only "some nasal bogginess" and 
"mild" sinus tenderness with palpation.  It was also stated 
that the veteran's perennial rhinitis/congestion was 
controlled on Sudafed.  Thereafter, at the July 1997 VA 
examination, it was noted that the veteran was observed 
sitting quietly for approximately 35 minutes during his 
interview without any evidence of sinus problems, cough, or 
shortness of breath.  However, when he was questioned on his 
current problems with his sinuses and breathing he suddenly 
started coughing, sniffing, clearing his throat, and acting 
like he was short of breath to a point of exaggeration.  Nose 
examination did reveal that the nasal mucosa was red, 
swollen, and positive mucoprulent discharge, but there was 
only slight tenderness over the maxillary sinuses with none 
over the frontal or sphenoid sinuses.  At the January 2003 VA 
examination, it was noted that frontal, ethmodial, sphenoidal 
and maxillary sinuses appeared clear without any definite 
evidence of mucosal thickening or air fluid levels.  Further, 
it was stated that no acute infection was found on 
evaluation.  Finally, at the most recent August 2006 VA 
examination, he had no obstruction to the nasal passages, no 
purulent nasal discharge or crusting, and it was stated that 
no definite sinusitis was noted.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under the versions of Diagnostic 
Codes 6501 or 6512 in effect prior to October 7, 1996.

As for the "new" criteria in effect since October 7, 1996, 
the competent medical evidence does not show frequent 
incapacitation due to sinusitis "requiring bed rest and 
treatment by a physician," and/or more severe and frequent, 
albeit non-incapacitating, sinusitis symptoms occurring more 
than six times a year.  Thus, a rating in excess of 10 
percent under the current version of Diagnostic Code 6512 is 
not warranted.

The Board further observes that the medical evidence does not 
reflect that the service-connected disability was manifested 
by polyps.  There were no indication of such on the May 1995, 
July 1997, or January 2003 VA medical examinations.  
Moreover, the most recent VA examination in August 2006 found 
that there were no nasal polyps.  Therefore, the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 6522.

The Board has also considered the applicability of Diagnostic 
Codes 6523 for bacterial rhinitis, and 6524 for granulomatous 
rhinitis.  However, the competent medical evidence does not 
show that the service-connected disability is manifested 
byrhinoscleroma, to include the August 2006 VA examination 
which specifically found no such impairment.  Thus, he does 
not meet the criteria for a rating in excess of 10 percent 
under Diagnostic Code 6523.  Similarly, the medical evidence 
does not show evidence of granulomatous disease, with the 
August 2006 examination specifically stating that no such 
impairment was present.  Therefore, Diagnostic Code 6524 is 
not for consideration in this case.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected sinusitis 
and rhinitis.

III.  Conclusion

For the reasons and bases stated above, the Board has 
concluded that the preponderance of the evidence is against 
the aforementioned appellate claims, and that they must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to these claims are 
denied.


ORDER

Entitlement to service connection for residuals of acoustic 
neuroma is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of inguinal hernia repair is denied.

Entitlement to a rating in excess of 10 percent for rhinitis 
and sinusitis is denied.





REMAND

The record reflects that the veteran's claim of service 
connection for an acquired psychiatric disorder was denied 
below as not being shown in service, and the first competent 
medical evidence of an emotional condition being in December 
1994 when he was hospitalized for depression associated with 
marital and financial problems.  Granted, the veteran's 
psychiatric condition was clinically evaluated as normal on 
his March 1992 separation examination.  However, records 
dated in December 1991 reflect he complained, in part, of 
feeling depressed.  Further, he indicated on his March 1992 
Report of Medical History that he had experienced depression 
or excessive worry.  

In short, it does appear that the veteran experienced 
emotional problems while on active duty.  However, it is 
unclear from the medical evidence whether these problems were 
the origination of his current psychiatric disorder.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (An examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record ... contains 
competent evidence that the claimant has a current disability 
... and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.).  Accordingly, the Board concludes that a 
remand is required to accord the veteran an examination that 
addresses the etiology of his current psychiatric disorder.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for psychiatric 
problems since October 1996.  After 
securing any necessary release, obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology his psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current psychiatric disorder found to 
be present was incurred in or aggravated 
by active duty.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, please implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
October 2006, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




			
	ROBERT SULLIVAN	C. TRUEBA
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MICHAEL A. HERMAN
	Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


